DETAILED ACTION
Response to Arguments
Claims 1-2, 5-23 and 25 are pending.  Claims 1, 14, 16 18-23 and 25 have been amended.  Claims 3, 4 and 24 have been cancelled. 
Applicant argues that Hield fails to teach a power transfer unit coupled to an output shaft of the low pressure spool.  Examiner respectfully disagrees.  In regard to Claim 1, Hield discloses a power transfer unit 42 coupled via 188,182,192 to an output shaft 32 of the low pressure spool as shown in Fig 5 of Hield.  There is nothing in the claim that precludes an indirect coupling arrangement, therein Hield teaches the claimed limitation.
Applicant argues the accessory gearbox is not mounted to the power transfer unit.  Examiner respectfully disagrees.  As stated in the previous office action at pages 2-3, the term “mount” means “to put or have in position” or “to arrange or assemble for use”.  Therein, because the accessory gearbox 44 of Hield is mounted, or put in postion/assembled for use,  via shaft 46 to the power transfer unit 42, Hield meets the claimed limitation.  Again, there is nothing in the claim that precludes an indirect mounting arrangement, therein Hield teaches the claimed limitation.
Applicant argues that Hield also fails to teach “the power transfer unit includes a shaft configured to couple an output of the power transfer unit to the accessory gearbox to transfer power from the output shaft of the low pressure spool to the gear train of the accessory gearbox, wherein the accessory gearbox is configured to drive the high pressure spool in order to mechanically link the low pressure spool to the high pressure spool”.  Examiner respectfully disagrees.  In a first mode of operation, Hield teaches the nd mode of operation, Hield teaches the accessory gearbox is configured to drive the high pressure spool in order to mechanically link the low pressure spool to the high pressure spool(during startup; 44 drives the high speed spool via shaft 40 and the low speed spool via 188,92; Col 7, ll. 5-45).
In regard to amended claims 18 and 25, Applicant argues Hield does not teach clutch positioned as recited in the claims.  Examiner agrees, however, a new grounds of rejection can be found below.
Also, regarding Examiner’s official notice with respect to claims 5-11 and 20-24, as Applicant has not traversed examiner’s assertion of official notice, the examiner notes that the common knowledge or well-known in the art statement is taken to be admitted prior art in accordance with MPEP 2144.03.C.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13, 18, 19 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hield (US 5,694,765).
Regarding claim 1 and 19: Hield teaches: A system for transferring mechanical power in a turbine engine (Fig. 5) including a low pressure spool (Fig. 5 spool 
a power transfer unit (42) coupled to an output shaft (32) of the low pressure spool; and
an accessory gearbox including a gear train (44), the accessory gearbox mounted to the power transfer unit(via 46; see Fig. 5, in that they are a system designed to work together and operably connected; https://www.merriam-webster.com/dictionary/mount “to put or have in position”, “to arrange or assemble for use” - the accessory gearbox 44 is mounted, or put in postion/assembled for use,  via shaft 46 to the power transfer unit 42) , the accessory gearbox coupled to a drive shaft(40) of the high pressure spool(Fig 5), wherein the power transfer unit includes a shaft(46; Fig 5) configured to couple an output of the power transfer unit to the accessory gearbox to transfer power from the output shaft(188) of the low pressure spool to the gear train of the accessory gearbox(Fig 5; the accessory gearbox can be driven by the low pressure spool through 188,182,192, 42 and 46 during normal operation; Col 7, ll. 5-45 ), wherein the accessory gearbox is configured to drive the high pressure spool in order to mechanically link the low pressure spool to the high pressure spool in order to mechanically link the low pressure spool to the high pressure spool(Fig. 5; during startup; 44 drives the high speed spool via shaft 40 and the low speed spool via 188,92; Col 7, ll. 5-45). 
Note that with respect to the method of claim 19 the method steps are merely “to include” and then a recitation of the structure.
Regarding claim 2: Hield further teaches a clutch (two clutches 198 and 200 both applicable, but 198 more so)  the clutch is configured to transfer power produced from the low pressure spool to the high pressure spool (Fig. 5 and Col. 7, ll. 15-36).
Regarding claim 13: Hield teaches wherein the power transfer is operable to detect a decrease in power provided to the high pressure spool and to cause a bleed valve to open (Col. 8 line 65- Col. 9, l. 35; note that increasing the rotational speed of the high pressure spool puts it in a higher power condition and as such is necessarily responsive to a decreased power condition at least relative to the higher power condition). 
Regarding claim 18: Hield teaches a system for transferring mechanical power in a turbine engine (Fig. 5) from a low pressure spool (Fig. 5 spool comprising 28, 30, 32; note that structurally an intermediate spool is not differentiated from a low pressure spool and that it is “low” pressure w.r.t. the high pressure spool) and a high pressure spool (spool comprising: 38,34,36), the system comprising: 
a power transfer unit (182) coupled(via 188) to an output shaft (32) of the low pressure spool, 
an accessory gearbox including a gear train(42,44), the accessory gearbox mounted to the power transfer unit(via 192; see Fig. 5, in that they are a system designed to work together and operably connected; https://www.merriam-webster.com/dictionary/mount “to put or have in position”, “to arrange or assemble for use” - the accessory gearbox 42 is mounted, or put in postion/assembled for use,  via shaft 192 to the power transfer unit 182), the accessory gearbox coupled(via 40) to a drive shaft(38) of the high pressure spool(Fig 5), 
(198) that is configured to selectively couple the power transfer unit to the accessory gearbox(Fig. 5 and Col. 7, ll. 5-45), and 
wherein the power transfer unit transfers power from the output shaft of the low pressure spool to the gear train of the accessory gearbox(via 192), wherein the accessory gearbox is configured to drive the high pressure spool(via 40) in order to mechanically link the low pressure spool to the high pressure spool(Fig. 5 and Col. 7, ll. 5-45).
Regarding claim 25: Hield teaches a system for transferring mechanical power in a turbine engine (Fig. 5) including a low pressure spool (Fig. 5 spool comprising 28, 30, 32; note that structurally an intermediate spool is not differentiated from a low pressure spool and that it is “low” pressure w.r.t. the high pressure spool) and a high pressure spool (spool comprising: 38,34,36), the system comprising: 
a power transfer unit (182) coupled(via 188) to an output shaft (32) of the low pressure spool;
an accessory gearbox including a gear train (42,44), the accessory gearbox mounted to the power transfer unit(via 192; see Fig. 5, in that they are a system designed to work together and operably connected; https://www.merriam-webster.com/dictionary/mount “to put or have in position”, “to arrange or assemble for use” - the accessory gearbox 42 is mounted, or put in postion/assembled for use,  via shaft 192 to the power transfer unit 182) , the accessory gearbox coupled(via 40) to a drive shaft(38) of the high pressure spool(Fig 5);
a clutch (198) coupled between the power transfer unit and the accessory gearbox(Fig 5) wherein the clutch is configured to transfer power produced from the low . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hield.
Regarding claims 5-11 and 20-24
Hield teaches all of the limitations as discussed above and further teaches an engine controller (Col. 6, ll. 52-57) and that the engine controller is used to execute instructions to the transmission and clutch arrangement (Col. 5, ll. 52-57)
Hield does not specifically teach that the engine controller contains a processor for executing the instructions. 
The Examiner takes official notice that using a processor in a control unit to execute control instruction is well-known (ubiquitous, really) in the gas turbine engine arts.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hield such that the engine controller is specifically a processor for executing instructions, as general purpose processors are known to be 
Hield also fails to specifically teach that the engine control system couples and de-couples the clutch at the specific points specified in the claims. The inherent function of a clutch is to couple/decouple a power transmission as required by the design of an engine. Applicant has shown know unexpected, synergistic, or specific criticality to the arrangement of coupling/decoupling points claimed. Therein one of ordinary skill in the art before the effective filing date would find it an obvious matter of design choice to program the controller to release/engage the clutch at the claimed design points as doing so is a routine matter of design yielding only the predictable result of engaging/disengaging the power transmission at the desired points. It is noted that Applicant’s disclosure provides evidence that the specific points are not critical (¶ [0034] “generally the clutch can be engaged at any time the first turbine engine is producing excess thrust” – note that the use of engaging the clutch to take advantage of excess thrust is shown also in Heinle and thus expected – it is the specific timing of clutch activation/deactivation in the claims to which there is no support of criticality).
Regarding claim 12:
Hield teaches all of the limitations as discussed above including further teaches a presumably automatic engine controller for the clutch (Col. 6, ll. 52-57).
The examiner takes official notice that it is well known and old in the art to provide the pilot with manual switches to control a variety of functions in an aircraft.
It is further noted that Applicant has not provided any criticality to the provision of a manual switch for control vs. an electronic controller.
.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hield in view of Mowbray et al. (US 2007/0125192) as evidenced by Bisson.
Hield teaches all of the limitations and further teaches wherein the clutch input shaft is coupled to the power transfer unit (Fig. 5) and wherein the clutch output shaft is coupled to the shaft of the power transfer unit that couples to the accessory gearbox (Fig. 5). Hield fails to particularly teach that the clutch is a sprag clutch.
Mowbray, which is analogous art directed to the same problem of selective power transmission, teaches a power transmission arrangement with a one-way clutch and the clutch is specifically of a sprag type (¶ [0057]) having input and output shafts and the input and output shafts have respective input and output shaft speed sensors (¶ [0057]) which output the information to an electronic engine controller which inherently includes a processor for executing instructions(¶[0057]), such speed signals would then necessarily verify whether power is being transferred.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hield such that the generic clutch is a sprag type clutch as this is nothing more than a simple substitution of the generic clutch of Hield for the specific sprag type clutch of Bisson and would have yielded only the predictable result of a clutch operable to control power transmission in a gas turbine engine environment. 

Specifically regarding claim 17 after modification above the input and output shafts from the low/high pressure spools are provided with speed sensors. As angular speed and torque are related many common torque sensors measure speed to determine torque via post processing. As a product claim must be examined based on what it is not what it does (MPEP §2114) and since a speed sensor is capable of use as a torque sensor the modification above also meets the limitations of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745